DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amended claims filed on 6/21/2022, wherein:
Claims 1-3, 5-8, 10-13, 15-18, and 20 have been amended; 
Claims 21-24 are new; and 
Claims 4, 9, 14, and 19 are cancelled.

Allowable Subject Matter
Claims 1-3, 5-8, 10-13, 15-18, and 20-24 are allowed.
The following is an examiner’s statement of reasons for indicating Patent-eligible subject matter in view of 35 USC § 101.
The claims recite an abstract idea of reducing credit card debt of a user.  The claimed limitations cover Certain Methods of Organizing Human Activity such as commercial or legal interaction including agreements in the form of contracts and business relations.  Under Step 2A, Prong 2, the claimed invention has been deemed to recite limitations that integrate the abstract idea into a practical application.  The steps in independent claims 1 and 11 of: “determining a set of financial attributes and a demographic profile of each of a plurality of consumers, each set of financial attributes indicative of credit card debt associated with a respective consumer of the plurality of consumers; identifying a number of the consumers who successfully repaid credit card debt based at least in part on their respective sets of financial attributes; determining a plurality of debt reduction techniques used by the identified consumers to repay their respective credit card debts; identifying correlations, using a correlation engine including at least one classifier, between at least one of financial attributes of a user and the sets of financial attributes or a demographic profile of the user and the demographic profiles; training a machine learning model, using the correlations to predict, for each of the debt reduction techniques, a likelihood of the user repaying the credit card debt using the debt reduction technique; predicting, using the trained machine learning model, a likelihood, for each of the debt reduction techniques, that, given the user's financial attributes and demographic profile, the user will successfully repay the credit card debt using the debt reduction technique; identifying, based on the predicted likelihoods, the one of the debt reduction techniques that, if used by the user, is most likely to result in the user successfully repaying the credit card debt; retrieving feedback data representative of whether the user is successfully repaying the credit card debt using the identified debt reduction technique; and Ser. No.: 16/937,4002retraining the trained machine learning model, using the feedback data, to more accurately predict a likelihood that a given debt reduction technique will result in a given user successfully repaying credit card debt” are limitations, which when considered as an ordered combination, integrates the method of organizing human activity into a practical application. 
Specifically, the additional elements recite technical improvements over prior art debt reduction systems that increases the likelihood that a user will use the customized debt reduction plan to successfully repay their credit card debts.  The recited limitations provide a technical solution to the technical problem of customizing a debt reduction plan for individual users that has an acceptable likelihood of success by: identifying debt reduction techniques that have been successfully used by consumers having similar financial and demographic attributes as the user, training a machine learning model using the correlation of similar financial attributes and demographic profiles to predict a likelihood  that the user would successfully repay their credit card debt using the customized debt reduction techniques, identifying the technique most likely to result in the user successfully repaying their credit card debt, retrieving feedback whether the user is successfully repaying their credit card debt, and retraining the machine learning model using the feedback to more accurately predict a likelihood that user will successfully repay their credit card debt using a given debt reduction technique (see specification paras. 0028-0030, 0044, 0061, and 0062).  
For these reasons, independent claims 1 and 11 are deemed patent eligible under 35 USC 101.  Dependent claims 2, 3, 5-8, 10, 12, 13, 15-18, and 20-24 are deemed patent eligible by virtue of dependency on a patent eligible claim.

Examiner’s statement of reasons for indicating allowance of the claims over the prior art was previously discussed in the Final rejection dated 3/07/2022 and hence not repeated here.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Schwarzenberg whose telephone number is (313) 446-6611.  The examiner can normally be reached on Monday-Thursday (7:30-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon, can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL S SCHWARZENBERG/Examiner, Art Unit 3695                                                                                                                                                                                                        8/19/2022